 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LARISSA SCHUSTER,                                   Case No. 1:12-cv-01482-AWI-SAB-HC

12                  Petitioner,                          ORDER DIRECTING RESPONDENT TO
                                                         FILE RESPONSE ADDRESSING FAILURE
13           v.                                          TO LODGE COMPLETE RECORDING OF
14   JANEL ESPINOZA,                                     PETITIONER’S PRETRIAL INTERVIEW

15                  Respondent.                          ORDER SCHEDULING HEARING ON
                                                         THURSDAY, JULY 11, 2019 AT 10:00 A.M.
16                                                       IN COURTROOM 9
17

18          Petitioner is a state prisoner proceeding with a petition for writ of habeas corpus pursuant

19 to 28 U.S.C. § 2254.
20          On May 15, 2019, the Court ordered Respondent to lodge a recording of Petitioner’s

21 pretrial interview. (ECF No. 137). On May 29, 2019, the Court granted Respondent’s motion for

22 an extension of time to lodge the recording in light of the difficulties in tracking down a copy of

23 the recording and transforming the recording into a more common format. (ECF Nos. 138, 139).

24          On June 6, 2019, Respondent lodged a copy of the recording. (ECF No. 140). As the

25 lodged recording was unviewable by the Court, the Court directed Respondent to lodge a copy of

26 the recording in an acceptable media format. (ECF No. 141). On June 13, 2019, Respondent
27 lodged a copy of the video recording of Petitioner’s pretrial interview in an acceptable media

28 format as ordered by the Court. (ECF No. 143). However, upon review of the video file and the


                                                     1
 1 transcript of the interview, it appeared that Respondent failed to lodge a complete recording of

 2 the interview as only the first sixteen pages of the ninety-one-page transcript was contained in

 3 the video file lodged on June 13. The Court ordered Respondent to file a complete recording of

 4 Petitioner’s pretrial interview in an acceptable media format. (ECF No. 144).

 5          On June 25, 2019, Respondent filed a notice of lodging video recording of Petitioner’s

 6 pretrial interview. (ECF No. 145). The Court has reviewed the entire video file, which is

 7 approximately one hour and thirty-eight minutes long. Only the first sixty-one pages of the

 8 ninety-one-page transcript was contained in the latest video file that was lodged.

 9          The record before this Court does not indicate that only a portion of Petitioner’s pretrial

10 interview was recorded. Almost eight weeks have passed since the Court first ordered that the

11 recording of the interview be lodged. Respondent has had three opportunities to lodge a complete

12 recording of Petitioner’s interview.

13          Accordingly, IT IS HEREBY ORDERED that:

14      1. On or before July 10, 2019, Respondent SHALL FILE a response addressing

15          Respondent’s failure to lodge a complete recording of Petitioner’s pretrial interview; and

16      2. A hearing on this issue shall be held on Thursday, July 11, 2019 at 10:00 a.m. in

17          Courtroom 9.

18
     IT IS SO ORDERED.
19
20 Dated:     July 8, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                     2
